PER CURIAM.
The order revoking appellant’s probation and ensuing sentence is reversed upon authority of Tamer v. State, 463 So.2d 1236 (Fla. 4th DCA Feb. 20, 1985), in which this court certified the following question to the Supreme Court of Florida:
UNDER THE 1983 AMENDMENT TO ARTICLE I, SECTION 12 OF THE FLORIDA CONSTITUTION, DOES THE EXCLUSIONARY RULE APPLY IN PROBATION REVOCATION HEARINGS?
We again certify that question to the Supreme Court of Florida as a question of great public importance.
ANSTEAD, C.J., and DOWNEY and WALDEN, JJ., concur.